979




        OFFICE OF THE ATTORNEY GENERAL OF TEXAS




Honorable A.’ C. Turner,   Uarden
sexar Prsson sprtem
mmtAville,  fexra




                                             the Sheriff of Walker
                                           ford ccweyaniw~ to suoh
                                          al, upon the order of


the above stated




     b?.the pr;il  .#iysloiawat  Huntavillb and ahall be
     obaeroed bp”sa.id phyrloisn and the Harden OF the
     Penltentiaryj  and vhen, in the judgmant of said
     phy~iolan or vardbn, suoh oonviot Is insaneand
     should be transferred to one of theStato Hospitals
     for the treatment of the IAX(ILII~~,
                                       then elther~ @aid
     prison physioien or raid warden shall go before the
     County Judge of Walker County, Texas, and make af-
     fidavit to said. faot, and the County Judge &all.   ”
     forthwith prooeed to try aaid convlot in the 8ame
     aanner aa other psraons and under the same rples        *
Honorable A. C. Turner, page g


     of procedure as apply to the trial of oitloeno vho
     beoome lnosae.   Upon trial, if said oonvlct is
     found to be lnbano, the county judge before vhom
     ho is tried shall issue his varrant for transfer
     of said oonvlot to one of the 8tato Xoapftala for
     the treatment of the insane or other place pro-
.    vided hereafter by lav provided the provision of
     this lav shall not appiy to prisoners  under oen-
     ~tenoo of death and acnflned vithin the State
     Penitentiary.”
           It vi11 be notioed that, vhlle the statuteooaferr
upon’the ~.oounty j-0   of Ualker Oounty authority to order the
transfer of, the conYiot fdund Lnoane to one of the State Hos-
pitals for the treatment of the insane, yet it does not spe-
ally vhethor the prisoner shall be conveyed to the State Hoo-
pita1 by an agent of the Prison System or by some other offi-
aer . IS the aounty aourt has authority to order the oonvey-
anae to be mode by the sheriff of Walker County, ouch author-
ity must be found in the general power of the uourt aowing
out of its juriodiotlcn   over ,the luuaoy trial.
              boation   15 of AH&ale   V of the Texaa Constitution
provides   in part t
            “The County Court shall . . . transact all
     business appertaining: to deoeaoed persons, minora,
     Idiots, lunatios, persons non aompos mentia and
     oommondrunkards 4 , .I and the County Court, or
     judge thereof,,ohall   hiivo power to issue vrits of
     injunctions,   mandamusand all writ8 aeoesaary to
     the e~oroemont of the jurladlotioa      of said Court.
     . . .
           The applicable rule is thus stated In 11 Texas Jur-
isprudence,  page 727, Seotl.on 19:
           I        St is an unoontrovorted general prin-
     oiplo ih&‘*evory    regularly oonotitutod oowt has
     Inherent pover to do all things that are reaoon-
     ably neoesoary for the amiatratioa       of juotiae
     vlthln the scope of’ its jurisdiction   and to pre-
     vent any abuoe of its prooeoo.t
           “This inoludeo authority to carry into effect
     ita~ ovn judgments, oentencoo and decrees and to
     prevent Lnterferenoe therewith.”
Honorrblo   A, 0.   Tumor,   pago 3



            It I8 therefore OCRopiaion that it 18 rithin the
diooretlon of the oounty oourt of Valkor County, upon oan-
viation of lunaoy in that oourt, of b prisoner of th8 Texas
Prison System, to order the insann prisoner to be delirersd
by the varden of the Texas Prison bystem to the sheriff of
lialker  Oounty and by said sheriff ocmveyed to the atate Hoo-
pita1 to vhioh the prisoner Is ooamittod, and thrt upoa re-
osipt of 8uah order the warden is lUthmi86d to so deliro~ the
prisoner to the sheriff of Ualkn. County.
             We think it appropriate  to point out t&t,  In rush
aaro, tho order of tho aounty oourt of Ualkor County rhould
opsoifio8lly    &root tho rudon of tho Prison Syoton to dollrrr
                                of Walkor Coonty for oonvoyanoo

                                           Yours oory truly
                                      ATTORliBY QBWtAL ~Q~.~.TBXAfJ



                                      BY
                                                     Y. R. Allen
                                                         Aoolotant




                                                    .,